Citation Nr: 0526580	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  97-34 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for blindness of the 
left eye.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a nervous disorder.

5.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from November 1951 to January 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In February 1999, the Board remanded the appeal.  It was 
again remanded by the Board in July 2004.  


FINDINGS OF FACT

1.  The veteran does not have blindness of the left eye that 
is related to his active service.  

2.  The veteran does not suffer from a low back condition 
that is related to his active service.  

3.  The veteran does not suffer from hypertension that is 
related to his active service.  
  
4.  The veteran does not have a currently diagnosed 
psychiatric disorder.  

5.  The veteran does not suffer from asthma that is related 
to his active service.  
  

CONCLUSIONS OF LAW

1.  Blindness of the left eye was not incurred in or 
aggravated by the veteran's military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2004). 

2.  A low back condition was not incurred in or aggravated by 
the veteran's military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2004). 

3.  Hypertension was not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2004). 

4.  A nervous disorder was not incurred in or aggravated by 
the veteran's military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2004). 

5.  Asthma was not incurred in or aggravated by the veteran's 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: the 
veteran's contentions; photocopies of photographs submitted 
by the veteran; VA treatment records; and multiple VA 
examination reports dated between 1994 and 2005.  Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, all the evidence submitted by the veteran or on his 
behalf.  The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
each claim.

				     I.  Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and injury or disease incurred in service.  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board further notes that there are specific chronic 
diseases, including arthritis and hypertension, which are 
subject to presumptive service connection.  38 C.F.R. 
§§ 3.307, 3.309(e).  For each of the aforementioned 
conditions, the disease must have become manifest to a degree 
of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3).  

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

					A.  Left Eye

A June 1994 RO decision denied service connection for 
blindness of the left eye on the basis that the condition 
existed prior to entrance onto active duty and was not 
aggravated by active duty.  This decision became final.    

Evidence submitted subsequent to the June 1994 RO decision 
included photographs submitted by the veteran reflecting him 
wearing an eye patch during service, which he indicated was 
following surgery on his left eye.  New and material evidence 
was deemed to have been submitted and in July 2004 the Board 
reopened the claim.  

The Board notes that it was stated in the November 1996 
rating decision that service medical records (SMR's) showed 
treatment for an eye irritation during the month of September 
1952.  However, a thorough review of the claims folder 
reveals that the service medical records (SMR's) associated 
with the claims folder pertain to another veteran.  
Accordingly, in view of the foregoing, such records obviously 
bear no relevance in the instant matter.  Again, the record 
contains photocopies of photographs, which are dated in 
December 1952, and identified as having been taken at 
Yokohama Hospital, Japan.  The veteran indicated that a man 
appearing in the photographs, and seemingly wearing an eye 
patch over his left eye, was him.  There are no other records 
in the claims folder indicated to be contemporaneous with the 
veteran's active service.        

The Board again notes that this claim was previously denied 
as preexisting service and not aggravated by active duty.  

Every veteran will be considered to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto and was not aggravated by such 
service.  70 Fed. Reg. 23,027-23,029 (2005) (to be codified 
at 38 C.F.R. § 3.304(b) (effective May 4, 2005)).  See also 
38 U.S.C.A. § 1111 (West 2002).  

As is discussed above, the veteran's SMR's are unavailable 
and, thus, it cannot be determined whether a left eye 
condition was noted upon his entrance into active service.  
The evidence upon which the RO concluded that the veteran's 
left eye condition preexisted service was a notation in the 
medical history portion of a February 7, 1994 VA examination 
report, which stated that the veteran had a history of 
decreased visual acuity of unknown etiology since childhood.  
The Board finds that this is not sufficient to establish that 
the veteran's left eye condition preexisted service.  

It is noted that the February 7, 1994 VA examination report 
listed a diagnosis of decreased visual acuity.  However, 
other than the above-mentioned medical history listed, there 
was no discussion as to the etiology of the decreased visual 
acuity.  The most recent VA eye examination report is dated 
December 6, 2004.  It is noted that the veteran relayed a 
history of having been hit in the left eye with a file 
cabinet in 1952 and that surgery was thereafter performed on 
his eye.  He stated that he has had poor vision in that eye 
since that time, but reported that he had not had any 
subsequent treatment on the eye.  Upon physical examination, 
it was stated that vision with his current glasses was 20/25 
in the right eye and hand motion at three feet in the left 
eye.  The impression was cataracts, both eyes, and decreased 
vision of unknown etiology, left eye.  The examiner stated 
that there was no record of the veteran's injury in his old 
medical records.  This is apparently a reference to the SMR's 
pertaining to another veteran, which were erroneously 
associated with this veteran's claims folder.  Nonetheless, 
the fact remains that the veteran's SMR's are not obtainable 
and, thus, under no circumstance would the examiner have had 
a medical record contemporaneous with the veteran's active 
service to review.  Given the absence of any medical evidence 
pertaining to an in-service left eye injury, the examiner 
stated, "I do not know the cause of the vision loss in the 
left eye.  Therefore, I cannot speculate as to its 
etiology."           

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
The Board initially notes that the veteran's service medical 
records were not available for review and are presumed to 
have been destroyed in the fire at the NPRC in St. Louis in 
the early 1970's.  Attempts have been made to try and obtain 
the veteran's records, but to no avail.  As such, there is no 
medical evidence of record documenting a left eye injury 
sustained by the veteran during his active service.  The 
Board has considered the photocopies of the photographs 
submitted on behalf of the veteran's claim that he suffered 
an injury to his left eye while in service, but the Board 
emphasizes that though the veteran was separated from service 
in July 1953, the first post-service medical evidence of 
treatment for the veteran's left eye condition is not until 
decades after his separation from service.  This lengthy 
period without treatment weighs against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).   
Additionally, there is no competent medical opinion of record 
relating the veteran's left eye condition to his active 
service.  Accordingly, the claim must be denied.    

The Board notes that a February 7, 1994 VA general medical 
examination report stated in the medical history portion of 
the report that the veteran had had decreased left visual 
acuity since birth and that he had an operation in service.  
The objective evidence of record does not show that the 
veteran sustained a left eye injury in service.  Accordingly, 
there is no evidence that the examiner based this opinion on 
anything other than the veteran's oral history.  The Court in 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) held that 
medical history provided by the veteran does not transform 
that history into medical evidence.  

Furthermore, VA is not required to obtain an additional 
medical opinion in this case.  In Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003), the Federal Circuit held that the 
veteran is required to not only show that he or she is 
disabled, but also show some causal connection between his or 
her disability and the period of military service before VA 
is obligated to provide a medical examination or obtain a 
medical opinion.  Here, the objective medical evidence simply 
does not show a causal connection between his current left 
eye condition, and his period of military service.  Moreover, 
in the absence of any contemporaneous evidence of eye 
disability for many years after service, there is not an 
adequate record upon which a medical opinion could be 
reasonable based with any degree of medical certainty.  

The Board has considered the veteran's statements submitted 
in support of his argument that he has a left eye condition 
that should be service-connected.  His statements are not 
competent evidence of a diagnosis, nor are they competent 
evidence of a nexus between the claimed condition and his 
service.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  Accordingly, the veteran's claim must 
be denied.  
   
In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claims, such rule is not 
for application in this case.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

					B.  Low Back

The veteran's SMR's are unavailable for review.  Thus, there 
is no medical evidence of record contemporaneous with the 
veteran's active service showing a low back condition.  

As for the post-service medical evidence, a February 1994 VA 
spine examination report indicated in the medical history 
portion that the veteran had an onset of back pain 20 years 
ago when he bent over while working.  The diagnosis was 
degenerative joint disease, lumbar spine, with osteoarthritic 
changes.  Additionally, a September 1996 VA spine examination 
report noted that the veteran had an onset of back pain in 
the 1970's.  The diagnosis was degenerative disease and 
narrow L5-S1 disc space.  Finally, the most recent VA spine 
examination report, dated in December 2004, listed a 
diagnosis of degenerative disc disease without significant 
radiculopathy at this time.  The examiner stated, "[t]here 
is no documentation and the [veteran] states that he did not 
have injuries to his back while in military service."  He 
further stated, "it is the feeling of this examiner that 
[the veteran's] current back problems are not related to his 
military service."      

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
In order to establish service connection there must be 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson, supra.  
Here, both the February 1994 and September 1996 VA spine 
examination reports indicate that the veteran reported that 
the onset of his back pain was many years after his 
separation from service.  Moreover, the examiner in the 
December 2004 VA spine examination report noted that the 
veteran stated that he did not sustain an injury to his back 
in service.  The examiner then opined that the veteran's 
current back problems were not related to his military 
service.  Accordingly, the veteran's claim must be denied.      

Furthermore, VA is not required to obtain an additional 
medical opinion in this case.  In Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003), the Federal Circuit held that the 
veteran is required to not only show that he or she is 
disabled, but also show some causal connection between his or 
her disability and the period of military service before VA 
is obligated to provide a medical examination or obtain a 
medical opinion.  Here, the objective medical evidence simply 
does not show a causal connection between his current back 
condition, and his period of military service.  

The Board has considered the veteran's statements submitted 
in support of his argument that he has a back condition that 
should be service-connected.  His statements are not 
competent evidence of a diagnosis, nor are they competent 
evidence of a nexus between the claimed condition and his 
service.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  Accordingly, the veteran's claim must 
be denied.  
   
In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claims, such rule is not 
for application in this case.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

					C.  Hypertension

The veteran's SMR's are unavailable for review.  Thus, there 
is no medical evidence of record contemporaneous with the 
veteran's active service showing hypertension.  

As for the post-service medical evidence, a February 1994 VA 
general medical examination report noted in the medical 
history portion that the veteran had had hypertension for 
five years.  The diagnosis was hypertension controlled.  An 
August 1996 VA hypertension examination report noted that the 
veteran had had hypertension for seven years.  A diagnosis of 
hypertension was listed.  Most recently, a December 7, 2004 
VA hypertension examination report noted that the veteran was 
diagnosed with hypertension around 1988.  The examiner 
diagnosed hypertension, but stated that it was his opinion 
that the veteran's hypertension was not service related.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
The Board reiterates that the veteran's service medical 
records were not available for review and are presumed to 
have been destroyed in the fire at the NPRC in St. Louis in 
the early 1970's.  Attempts have been made to try and obtain 
the veteran's records, but to no avail.  As such, there is no 
medical evidence of record documenting hypertension during 
the veteran's active service.  Moreover, the first post-
service medical evidence of treatment for hypertension is not 
until decades after his separation from service.  This 
lengthy period without treatment weighs against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this 
regard, the relevant VA examination reports all indicate that 
he was not diagnosed with hypertension until many years after 
his separation from service.  Additionally, there is no 
competent medical opinion of record relating the veteran's 
hypertension to his active service.  On the contrary, the 
examiner in the December 2004 VA hypertension examination 
opined in the report that the veteran's hypertension was not 
service related.  Accordingly, the claim must be denied.    

Furthermore, VA is not required to obtain an additional 
medical opinion in this case.  In Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003), the Federal Circuit held that the 
veteran is required to not only show that he or she is 
disabled, but also show some causal connection between his or 
her disability and the period of military service before VA 
is obligated to provide a medical examination or obtain a 
medical opinion.  Here, the objective medical evidence simply 
does not show a causal connection between his hypertension, 
and his period of military service.  

The Board has considered the veteran's statements submitted 
in support of his argument that he has hypertension that 
should be service-connected.  His statements are not 
competent evidence of a diagnosis, nor are they competent 
evidence of a nexus between the claimed condition and his 
service.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  Accordingly, the veteran's claim must 
be denied.  
   
In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claims, such rule is not 
for application in this case.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

				D.  Nervous Disorder

Again, the veteran's SMR's are unavailable for review.  Thus, 
there is no medical evidence of record contemporaneous with 
the veteran's active service showing a nervous disorder.  

As for the post-service medical evidence, the record contains 
a July 2005 VA mental disorders examination report, in which 
it is noted that, inter alia, the veteran's claims folder had 
been reviewed.  After mental status examination, however, the 
examiner concluded that the veteran did not have a 
psychiatric disorder.  The examiner explained that the 
veteran presented with a present history of anxiety over the 
last few years, but that his symptom presentation was not 
sufficient to fulfill the criteria for a true anxiety 
disorder.  Additionally, the examiner stated that the veteran 
"did not present historical symptoms of [a] psychiatric 
condition related to his time in the service."  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a nervous condition.  
The medical evidence of record fails to show a current 
psychiatric disorder.  The veteran must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998).  Absent evidence of current 
disability, the claimed condition cannot be service-
connected.    

Furthermore, VA is not required to obtain any additional 
medical opinion in this case.  In Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003), the Federal Circuit held that the 
veteran is required to not only show that he or she is 
disabled, but also show some causal connection between his or 
her disability and the period of military service before VA 
is obligated to provide a medical examination or obtain a 
medical opinion.  Here, the medical evidence does not show 
that the veteran is currently suffering from a psychiatric 
disorder.  Concomitantly, no causal connection between a 
psychiatric disorder and his military service has been 
demonstrated.  

The Board has considered the veteran's statements submitted 
in support of his argument that he suffers from a nervous 
disorder that should be service-connected.  His statements 
are not competent evidence of a diagnosis, nor are they 
competent evidence of a nexus between the claimed condition 
and his service.  Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  Accordingly, the veteran's 
claim must be denied.  

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  
  
				     E.  Asthma

Again, the veteran's SMR's are unavailable for review.  Thus, 
there is no medical evidence of record contemporaneous with 
the veteran's active service showing asthma. 

As for the post-service medical evidence of record, a 
February 7, 1994 VA non-tuberculosis diseases and injuries 
examination report indicated in the medical history portion 
that the veteran had had bronchial asthma since 1980.  The 
diagnosis was chronic bronchial asthma.  August 16, 1996 VA 
trachea and bronchi and hypertension examination reports also 
diagnosed asthma.  The latter also noted that the veteran had 
had bronchial asthma since 1980.  A December 7, 2004 VA 
hypertension examination report also diagnosed asthma, 
however, the examiner stated that it was his opinion that the 
veteran's asthma was not service related.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
In order to establish service connection there must be 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson, supra.  
Here, both the February 1994 VA non-tuberculosis diseases and 
injuries examination report and the August 1996 VA 
hypertension examination report noted a history of bronchial 
asthma since 1980, many years after his separation from 
service.  Moreover, the examiner in the December 2004 VA 
hypertension examination report opined that the veteran's 
asthma was not service related.  Accordingly, the veteran's 
claim must be denied.      

Furthermore, VA is not required to obtain an additional 
medical opinion in this case.  In Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003), the Federal Circuit held that the 
veteran is required to not only show that he or she is 
disabled, but also show some causal connection between his or 
her disability and the period of military service before VA 
is obligated to provide a medical examination or obtain a 
medical opinion.  Here, the objective medical evidence simply 
does not show a causal connection between his asthma, and his 
period of military service.  

The Board has considered the veteran's statements submitted 
in support of his argument that he has asthma that should be 
service-connected.  His statements are not competent evidence 
of a diagnosis, nor are they competent evidence of a nexus 
between the claimed condition and his service.  Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of or may be 
readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Accordingly, the veteran's claim must be denied.  
   
In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claims, such rule is not 
for application in this case.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  
      
					II.  VCAA  

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
regulations add nothing of substance to the new law, and the 
Board's consideration of the regulations does not prejudice 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, April 2002, October 2003, and 
July 2004 VCAA letters to the veteran informed him of what 
the evidence needed to show in order to establish entitlement 
to service connection.  

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
The July 2004 VCAA letter informed the veteran that VA's duty 
to assist included developing for all relevant records from 
any federal agency (to include military records, VA medical 
records, or Social Security Administration records), and 
making reasonable efforts to get relevant records not held by 
a federal agency (to include from state or local governments, 
private doctors and hospitals, or current or former 
employers).  The letter also stated that VA would provide a 
medical examination or obtain a medical opinion if such 
opinion or examination was necessary to make a decision on 
his claim.  The April 2002 letter stated that VA would help 
him try to get such things as medical records, employment 
records, or records from other federal agencies.  The letter, 
too, stated that VA would provide a medical examination or 
obtain a medical opinion if such opinion or examination was 
necessary to make a decision on his claim, as did the October 
2003 letter.  The October 2003 letter also stated that VA was 
responsible for getting VA examination reports and VA 
treatment reports.  

In addition, the December 2003, May 2005, and July 2005 
supplemental statements of the case (SSOC's) reiterated the 
above-described duties, stating that provided certain 
criteria were met, VA would make reasonable efforts to help 
him to obtain relevant records necessary to substantiate his 
claims, to include developing for all relevant records not in 
the custody of a Federal department or agency, see 38 C.F.R. 
§ 3.159(c)(1) (2004), to include records from State or local 
governmental sources, private medical care providers, current 
or former employers, and other non-Federal government 
sources.  He was further advised that VA would make efforts 
to obtain records in the custody of a Federal department or 
agency.  See 38 C.F.R. § 3.159(c)(2) (2004).  Finally, he was 
notified that VA would obtain his service medical records and 
other relevant records pertaining to his active duty that are 
held or maintained by a governmental entity, records of 
relevant medical treatment or examination at VA health care 
facilities or at the expense of VA, and any other relevant 
records held by any Federal department or agency which he 
adequately identifies and authorizes VA to obtain.  See 38 
C.F.R. § 3.159(c)(3) (2004).  Given the foregoing, the Board 
finds that VA has complied with its duty to notify the 
appellant of the duties to obtain evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letters provided to 
the appellant did not specifically contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  For instance, the aforementioned 
SSOC's included the language of 38 C.F.R. § 3.159(b)(1).  
Thus, the VCAA notices, combined with the SSOC's, clearly 
complies with the section 5103 content requirements, to 
include 38 C.F.R. § 3.159(b)(1).  See also VAOPGCPREC 7-2004.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error for 
the reasons specified above.  

The Board notes that the veteran's service medical records 
regarding his period of active duty are unavailable from the 
National Personnel Records Center (NPRC), and are thought to 
have been destroyed in a fire in the early 1970's.  For 
example, an April 2002 request for a complete copy of the 
veteran's SMR's resulted in a response indicating that it was 
a fire-related case and that no SMR's or Surgeon General's 
Office records were available.  The veteran was notified in 
August 2002 that due to the fire at the NPRC VA was having 
difficulty obtaining his service records.  Request was made 
for him to complete an NA Form 13055 in order to facilitate a 
search for these records, to which he complied.  However, a 
further inquiry to NPRC resulted in a response requesting the 
veteran's complete organizational unit.  A request for more 
specific information from the veteran, however, resulted in 
no more specificity than that which was included with the 
second request to NPRC.  The Board is mindful that, in a case 
such as this, where service medical records are unavailable, 
there is a heightened obligation to explain our findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  
While it is unfortunate that the veteran's service medical 
records are unavailable, the appeal must be decided on the 
evidence of record and, where possible, the Board's analysis 
has been undertaken with this heightened duty in mind.  
Additionally, it is noted that a December 2003 VA Report of 
Contact indicated that no records for the veteran had been 
retired to The National Archives and Records Administration.      

The Board further notes that the veteran submitted multiple 
VA Form 21-4142's in August 2002 for private healthcare 
providers in New York, but did not provide complete addresses 
for any of them, stating in one of the VA Form 21-4142's that 
he could not provide a complete address for each doctor 
because his records had been destroyed in a natural disaster 
in 1998.  An October 2002 letter from the RO to the veteran 
referenced the veteran's above-mentioned correspondence and 
informed him that the ultimate responsibility for the 
submission of the evidence rested with him.  The letter 
further informed him that if VA did not receive the evidence 
that the claims would be adjudicated based upon the evidence 
of record.   

Finally, the Board has obtained the veteran's VA treatment 
records and he had been afforded multiple VA examinations 
pertaining to the claims on appeal.  Therefore, in the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.




ORDER

Service connection for blindness of the left eye is denied.

Service connection for a low back disorder is denied.

Service connection for hypertension is denied.

Service connection for a nervous disorder is denied.

Service connection for asthma is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


